Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (KR 20130138387 A).
Ho et al. show a conveyance apparatus having a stator 25 having coils arranged along a first direction, a movable element 11 which moves along the coils, a first magnet group 35, the movable element 11 includes a second magnet group 31 which faces the coils in stator 25 and a third magnet group 33 which faces the first magnet group 35.
Re claim 2, the first magnet group 35 and third magnet group 33 generate repelling forces.
Re claim 3, also shown is attaching a magnet group 23 to a bottom of movable element 11.
Re claim 4, also shown is attaching a magnet group 29 to a top surface of movable element 11. 
Re claim 5, a third magnet group 31 is arranged at a position facing a top surface of the movable element.
Re claim 10, the movable element 11 is relatively movable in a predetermined direction with respect to the stator 25 and at least magnetic groups are facing one another or the stator.
Re claims 15 and 16, the movable element 11 and chamber 100 are fully capable of manufacturing an article is so desired.
Allowable Subject Matter
Claims 6-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Post (US 2003/0005851 A1) shows a movable element 14 which includes a plurality of magnets 12 and 18 which face another set of magnets 16 and a stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.